DETAILED ACTION
This communication is responsive to the RCE with amendment filed on 10/27/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-17, 22-31, 44 and 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over PONTPPIDAN et al. (U. S. Pat. App. Pub. – 2014/0369537) in view of Sheynblat (U. S. Pat. App. Pub. – 2018/0113673.
Regarding claim 1, PONTPPIDAN et al. disclose a hearing device comprising: a sensor (microphone for receiving acoustic input) configured for placement in an ear canal of a user of the hearing device, the sensor configured to provide a sensor signal; a processing unit (HA-DSP) 
Regarding claim 2, PONTPPIDAN et al. further disclose the hearing device, wherein the sensor comprises a microphone ([0070]), and the sensor signal comprises a microphone output, and wherein the processing unit is configured to determine whether there is eye-movement-related eardrum or not based at least in part on the microphone output ([0005-0010]). But PONTPPIDAN et al. may not specially teach that the microphone is inside the user’s canal as claimed. Sheynblat discloses a similar structured hearing device (100), comprising an ear canal sensor (12) wherein the ear canal sensor directly detects the eardrum movement ([0053]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable sensor, such as optical sensor in the ear canal for the hearing device taught by PONTPPIDAN et al., in order to detect signals (such as what the user can hear), effectively.
Regarding claim 3, PONTPPIDAN et al. further disclose the hearing device, wherein the sensor comprises a transducer, and the sensor signal comprises a transducer output ([0070]), and 
Regarding claim 4, PONTPPIDAN et al. may not specially teach that the sensor comprises an optical sensor as claimed. Sheynblat discloses a similar structured hearing device (100), comprising an ear canal sensor (12) wherein the ear canal sensor directly detects the eardrum movement ([0053]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable sensor, such as optical sensor in the ear canal for the hearing device taught by PONTPPIDAN et al., in order to detect signals (such as what the user can hear), effectively.
Regarding claim 5, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit (HA-DSP) is configured to change a sound processing ([0070]) based on the detected eye-movement ([0005-0010]).
	Regarding claim 6, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit (HA-DSP) is configured to change a beam-forming ([0070]) based on the detected eye-movement ([0005-0010]).
	Regarding claim 7, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit (HA-DSP) is configured to change a microphone mode ([0070]) based on the detected eye-movement ([0005-0010]).
	Regarding claim 8, PONTPPIDAN et al. further disclose the hearing device, wherein the hearing device has at least a first mode and a second mode ([0070]), and wherein the processing unit (HA-DSP) is configured to switch from the first mode to the second mode, or from the second mode to the first mode, based on the detected eye-movement ([0005-0010]).

	Regarding claim 10, PONTPPIDAN et al. further disclose the hearing device, wherein the hearing device has at least a first mode and a second mode ([0070]); wherein in the first mode, the processing unit (SPU) is configured to process a first wireless signal from a first source; wherein in the second mode, the processing unit (SPU) is configured to process a microphone signal; and wherein the hearing device is configured to switch from the first mode to the second mode, or from the second mode to the first mode, based at least in part on the sensor signal (Figs. 2-3).
	Regarding claim 11, PONTPPIDAN et al. further disclose the hearing device, wherein the hearing device has at least a first mode and a second mode ([0070]); wherein in the first mode, the processing unit is configured to mix a first wireless signal from a first source with a microphone signal; wherein in the second mode, the processing unit is configured to mix a second wireless signal from a second source with the microphone signal; and wherein the hearing device is configured to switch from the first mode to the second mode, or from the second mode to the first mode, based at least in part on the sensor signal (Figs. 2-3).
	Regarding claim 12, PONTPPIDAN et al. further disclose the hearing device, wherein the hearing device has at least a first mode and a second mode ([0070]); wherein in the first mode, the processing unit is configured to mix a first microphone signal corresponding to a first sound source 
	Regarding claim 13, PONTPPIDAN et al. further disclose the hearing device, wherein the hearing device has at least a first mode and a second mode ([0070]); wherein in the first mode, the processing unit is configured to amplify a first wireless signal from a first wireless signal source more than a second wireless signal from a second wireless signal source; wherein in the second mode, the processing unit is configured to amplify the second wireless signal from the second wireless signal source more than the first wireless signal from the first wireless signal source; and wherein the hearing device is configured to switch from the first mode to the second mode, or from the second mode to the first mode, based at least in part on the sensor signal (Figs. 2-3).
	Regarding claim 14, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit is also configured to determine a direction of eye movement based at least in part on the sensor signal ([0126-0141]).
	Regarding claim 15, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit is configured to change a beam-forming direction of a beam-formed signal that corresponds with the direction of the eye movement ([0126-0141]).
	Regarding claim 16, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit is also configured to estimate an angle of the eye movement based at least in part on the sensor signal ([0126-0141]).

Regarding claim 22, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit comprises a hearing loss compensation module and a sensor signal processing module ([0070]).
Regarding claim 23, PONTPPIDAN et al. further disclose the hearing device, comprising a hearing loss compensation module coupled to the receiver ([0125-0132]).
Regarding claim 24, PONTPPIDAN et al. further disclose the hearing device, wherein the eye-movement is an occurred eye-movement ([0006]), and the processing unit is configured to detect the occurred eye-movement based at least in part on the sensor signal ([0126-0141]).
Regarding claim 25, PONTPPIDAN et al. further disclose the hearing device, wherein the eye-movement is an imminent eye-movement ([0006]), and the processing unit is configured to detect the imminent eye-movement 2 ms or more before an occurrence of an actural eye-movement ([0006, 0126-0141]).

Regarding claim 27, PONTPPIDAN et al. further disclose the hearing device, wherein the external device comprises another hearing device (Figs. 2-3).
Regarding claim 29, PONTPPIDAN et al. further disclose the hearing device, comprising a non-transitory medium storing information related to the sensor signal (Fig. 1D).
Regarding claim 30, PONTPPIDAN et al. further disclose the hearing device, wherein the information related to the sensor signal comprises a model correlating sensor signal values with eye movement data ([0126-0141]).
Regarding claim 31, PONTPPIDAN et al. further disclose the hearing device, wherein the information related to the sensor signal comprises logged data regarding the sensor signal data, eye movement, hearing device mode, or any combination of the above ([0125-0141]).
	Regarding claim 44, Based on the rejection above, Sheynblat further discloses the hearing device, wherein the sensor is configured to sense the eardrum movement ([0053]) by sensing a characteristic caused by a movement of an eardrum.
Regarding claim 46, PONTPPIDAN et al. further disclose the hearing device, wherein the processing unit is configured to determine the direction of the eye movement as left movement or right movement based at least in part on the sensor signal ([0125-0132]).
Regarding claim 47, PONTPPIDAN et al. further disclose the hearing device, wherein the eye-movement is an imminent eye-movement ([0006]), and wherein the processing unit is configured to detect the imminent eye-movement based at least in part on the sensor signal.
.
Claims 1, 19-21, 28 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomsen et al. (U. S. Pat. – 10,631,107) in view of Sheynblat (U. S. Pat. App. Pub. – 2018/0113673.
Regarding claim 1, Thomsen et al. disclose a hearing device comprising: a sensor (M1, M2) configured for placement in an ear canal (col. 22, lines 8-17) of a user of the hearing device, the sensor configured to provide a sensor signal; a processing unit (Fig. 1) coupled to the sensor; and a receiver (SP) coupled to the processing unit, wherein the receiver is configured to provide an audio output; and the processing unit is configured to detect an eye-movement (col. 21, lines 28-34) based at least in part on the sensor signal (Fig. 1 and 8). But Thomsen et al. may not teach that the sensor to sense an eardrum movement as claimed. Sheynblat discloses a similar structured hearing device (100), comprising an ear canal sensor (12) wherein the ear canal sensor directly detects the eardrum movement ([0053]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable sensor, such as optical sensor in the ear canal for the hearing device taught by PONTPPIDAN et al., in order to detect signals (such as what the user can hear), effectively.
	Regarding claim 19, Thomsen et al. further disclose the hearing device, wherein the processing unit is configured to remove a signal component (FL) in the sensor signal, wherein the signal component is contributed by sound output by the receiver (SP)(Fig. 1).
	Regarding claim 20, Thomsen et al. further disclose the hearing device, wherein the processing unit is configured to remove noise (by FL) from the sensor signal to isolate a signal 
	Regarding claim 21, Thomsen et al. further disclose the hearing device, comprising a frequency filter configured to filter out a part of the sensor signal having a frequency that is 60 Hz or higher (col. 22, lines 46-51).
	Regarding claim 28, Thomsen et al. further disclose the hearing device, wherein the sensor is in an earpiece, and wherein the earpiece is configured to form a seal with respect to the ear canal (Fig. 8).
	Regarding claim 44, Based on the rejection above, Sheynblat further discloses the hearing device, wherein the sensor is configured to sense the eardrum movement ([0053]) by sensing a characteristic caused by a movement of an eardrum.
Response to Amendment
Applicant’s arguments dated 05/03/2021 have been fully considered, but they are moot in view of the new ground(s) of rejection.
Claims 32-43 are non-elected and withdrawn claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/Primary Examiner, Art Unit 2651